      Case 3:19-cv-00313-DPM Document 19 Filed 05/27/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ALBERT LEE McCADNEY, JR.                                     PLAINTIFF

v.                        No. 3:19-cv-313-DPM

OLLIE COLLANS, Chief, Osceola
Police Department, and RONNIE
WILLIAMS, Detective, Osceola
Police Department                                       DEFENDANTS

                                ORDER
     Motion for leave to proceed in forma pauperis on appeal and
motion to appoint counsel, Doc. 16 & Doc. 18, denied.          The Court
certified that an in Jonna pauperis appeal would not be taken in good
faith. Doc. 12; 28 U.S.C. § 1915(a)(3). If the United States Court of
Appeals for the Eighth Circuit grants McCadney leave to proceed in
forma pauperis on appeal, then he may file a motion to appoint counsel
with that Court.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
